Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 1 of 13 PageID #: 91




                     Exhibit
                       A
          Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 2 of 13 PageID #: 92

             IN THE 32ND JUDICIAL CIRCUIT, CAPE GIRARDEAU COUNTY, MISSOURI

Judge or Division:                                         Case Number: 20CG-CC00254
BENJAMIN FREDERICK LEWIS
Plaintiff/Petitioner:                                    Plaintiff's/Petitioner's Attorney/Address
ERICA L CAMP                                             MICHAEL L JACKSON
                                                         ATTORNEY AT LAW                                                   SortAtc
                                                         1028 N KINGSHIGHWAY
                                                         STE 1
                                                     VS. CAPE GIRARDEAU, MO 63701
Defendant/Respondent:                                    Court Address:
FCS US LLC                                               203 NORTH HIGH STREET
Nature of Suit:                                          JACKSON, MO 63755
CC Pers Injury-Prod Liab                                                                                                       Date File StamP)
                                                    Summons in Civil Case
 The State of Missouri to: FCS US LLC
                           Alias:
 C/O CT CORPORATION SYSTEM
 120 SOUTH CENTRAL AVENUE
 ST. LOUIS, MO 63105
      COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                  copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                  plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                  exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                  be taken against you for the relief demanded in the petition.

 CAPE GIRARDEAU COUNTY                      August 20, 2020                          Is/ Jana Wallfivt, Deputy Clerk
                                                    Date                                                   Clerk
                                  Further Information:
                                                Sheriff's or Server's Return
    Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
    I certify that I have served the above summons by:(check one)
        delivering a copy of the summons and a copy of the petition to the defendant/respondent.
    0 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
                                                                       , a person of the defendant's/respondent's family over the age of
          15 years who permanently resides with the defendant/respondent.
    0(for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                (name)                                                           (title).
    El other:

    Served at                                                                                                                         (address)
     in                                      (County/City of St. Louis), MO,on                                 (date) at                  (time).


                   Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                               Must be sworn before a notary public if not served by an authorized officer:
                                Subscribed and sworn to before me on                                               (date).
          (Seal)
                                My commission expires:
                                                                    Date                                       Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est
  Sheriffs Deputy Salary
  Supplemental Surcharge        $    10.00
  Mileage                                         (        miles @ $.        per mile)
  Total
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.

OSCA (06-18) SM30(SMCC) For Court Use Only: Document Id # 20-SMCC-625              1 of 1             Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                              54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
                                                                                  Electronically Filed - Cape Girardeau (Jackson) - September 17, 2020 - 04:07 PM
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 3 of 13 PageID #: 93
                                                                                  Electronically Filed - Cape Girardeau (Jackson) - September 17, 2020 - 04:07 PM
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 4 of 13 PageID #: 94
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 5 of 13 PageID #: 95




              IN THE CIRCUIT COURT OF CAPE GIRARDEAU COUNTY
                             STATE OF MISSOURI

 ERICA LEA CAMP,                                )
  362 South Mill Street                         )
  Festus, Missouri 63028                        )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )        Case No.
                                                )
 FCA US LLC,                                    )
  Serve: CT Corporation System                  )
         120 South Central Avenue               )
         Clayton, Missouri 63105                )
                                                )
               Defendant.                       )

                                 PETITION FOR DAMAGES

        COMES NOW the Plaintiff, Erica Lea Camp, by counsel, Michael L. Jackson ofthe Law

 Offices of Michael L. Jackson, LC, and for her claim and cause of action against the Defendant,

 FCA US LLC,states:

        1.     Plaintiff is an individual residing at 362 South Mill Street in the City of Festus,

 County of Jefferson, State of Missouri.

        2.     The Defendant, FCA US LLC,(herein referred to as "FCA"), a Delaware Limited

 Liability Company which maintains its principal place of business in Auburn Hills, Michigan; is

 licensed to conduct business in the State of Missouri; and maintains as its registered agent for

 service of process in the State of Missouri, CT Corporation Systems, 120 South Central Avenue,

 Clayton, Missouri 63105.

        3.      The Defendant FCA is the successor in interest to various Chrysler entities

 responsible for the design, manufacture, testing, marketing and distribution the 2012 Chrysler 200

 automobile which the Defendant FCA has marketed and sold in the State of Missouri.
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 6 of 13 PageID #: 96




         4.     Plaintiff brings this action for injuries suffered by Plaintiff in an auto accident, as

 the front seat passenger in a 2012 Chrysler 200 automobile manufactured by the Defendant FCA

 and/or its predecessor Chrysler entities, due to the misfiring of a dangerous and defective Takata

 airbag installed in the Chrysler 200 vehicle by Defendant FCA and/or its predecessor Chrysler

 entities.

         5.     As more fully described below, the Plaintiff's claim and cause of action arose and

 accrued in the City and County of Cape Girardeau, Missouri, the site ofthe auto collision in which

 the plaintiff was injured due to the dangerous and defective condition of the aforementioned 2012

 Chrysler 200 automobile.

         6.     Defendant FCA, and its predecessor Chrysler entities, for which this Defendant

 FCA has assumed responsibility, in the marketing and distribution of its automobiles, including

 the Chrysler 200,throughout the United States and in the State of Missouri, and having committed

 a tortious act within this State, has sufficient contacts with the State of Missouri to warrant the

 assumption of personal jurisdiction by this Court over the Defendant FCA pursuant to Section

 506.500 RSMo.

         7.     On 15th of August, 2015, at approximately 9:05 p.m., the Plaintiff, Erica L. Camp,

 was the front right seat passenger in a 2012 Chrysler 200 operated by Plaintiffs co-worker and

 friend, Whitney Nanney, traveling eastbound on Route K, a heavily traveled roadway within the

 City and County of Cape Girardeau, Missouri.

         8.     On 15th day of August, 2015, at approximately 9:05 p.m. as the 2012 Chrysler 200

 in which Plaintiff was riding entered the Intersection of Route K and Mount Auburn Road in Cape

 Girardeau, Missouri, to negotiate a lawful left turn onto Mount Auburn Road,the driver of a 2005

 Chevrolet automobile, traveling at a high rate of speed in the westbound, outside lane ofthe same



                                                   2
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 7 of 13 PageID #: 97




Route K,ran a steady red light causing the front end of the 2005 Chevrolet automobile to violently

collide with the passenger side of the 2012 Chrysler 200 in which the Plaintiff was riding.

        9.      The 2012 Chrysler 200 in which Plaintiff was riding on May 15, 2015 was equipped

 with a side curtain airbag on the passenger side, designed to protect the vehicle's front seat

passenger,(the Plaintiff herein) from head and brain injuries typically suffered during rollovers

 and high impact side collisions such as that collision in which the 2012 Chrysler 200 was involved

on May 15, 2015.

        10.     During the course of the August 15, 2015 automobile accident described herein,

 upon the initial impact, the passenger side curtain airbag failed to deploy and the Plaintiff's head

 violently struck the passenger side window and door frame.

        1 1.    Following the initial impact and failed deployment of the passenger side curtain

 airbag as described above, the same airbag aggressively deployed, striking Plaintiff violently in

 the head.

         12.    As a direct and proximate result of the malfunction of the passenger side curtain

 airbag as described herein and the resultant two violent impacts to the Plaintiff's head, the Plaintiff

 suffered severe and debilitating injuries to the Plaintiffs head, neck and body as a whole,including

 traumatic, permanent injuries to the Plaintiff's brain.

                                      COUNT I-NEGLIGENCE

         Comes now Plaintiff and for Count I of her claim and cause of action herein, states:

         13.    Plaintiff realleges and incorporates, as if fully set forth herein, each and every

 allegation of paragraphs 1-12 above.

         14.    Defendant FCA and its predecessor Chrysler entities designed, manufactured,

 marketed, distributed and placed in the stream of commerce and sold the 2012 Chrysler 200 in



                                                   3
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 8 of 13 PageID #: 98




 which the Plaintiff was riding on August 15, 2015, including the Takata airbag systems installed

 therein.

        15.       At the time of the design, manufacture, assembly, inspection, testing installation

 distribution and placing into the stream of commerce the 2012 Chrysler 200 automobile in which

 the Plaintiff was riding on August 15, 2015, it was a matter of common knowledge that a high

 incidence of injury producing motor vehicle collisions occur upon the streets and highways and

 that a significant portion of all motor vehicles are involved in collisions at some time during their

 use.

         16.      As an automotive designer, manufacturer, marketer, installer, distributer and seller,

 Defendant FCA and its predecessor Chrysler entities knew that many users of the Defendant

 FCA's automobiles would be involved in motor vehicle collisions and the incidence and extent of

 the user's injuries would frequently be determined by the design, construction and performance of

 the active and passive safety restraints manufactured and installed within the Defendant's

 automobiles, including the vehicle's airbags.

            17.   Defendant FCA and its predecessor Chrysler entities owed to the general public,

 including Plaintiff Erica Lea Camp, the duty to exercise reasonable care to design, manufacture,

 assemble, inspect and test the active and passive safety restrain systems contained within the

 Defendant's vehicle, including the vehicle airbags, so as to place in the stream of commerce and

 sell reasonably safe automobiles, with properly functioning and reasonably safe safety restraint

 stems, so as not to subject occupants of the vehicle to an unreasonable risk of harm. during a

 foreseeable crash.

            18.   Defendant FCA and its predecessor Chrysler entities failed to exercise reasonable

 care in the design and manufacture of the 2012 Chrysler 200 in which the Plaintiff was riding on



                                                    4
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 9 of 13 PageID #: 99




 August 15, 2015, and in the use, in particular, ofthe Takata airbags which the Defendant installed

 in said vehicle, airbags which have been determined to be defective and unsafe and have resulted

 in numerous nationwide safety recalls, including a safety recall issued for the very 2012 Chrysler

 200 which injured this Plaintiff on August 15, 2015.

        19.     The 2012 Chrysler 200 in which Plaintiff was riding on August 15, 2015 was

 defective in that the Takata airbags installed therein malfunctioned as described herein.

        20.     Defendant FCA and its predecessor Chrysler entities, for which this Defendant has

 assumed responsibility, breached their duty to the public and this Plaintiff in particular to use

 ordinary care in the design, manufacture and testing of the 2012 Chrysler 200 and the component

 parts thereof, including the defective Takata airbags which the Defendant FCA and it predecessor

 Chrysler entities installed therein, and were thereby negligent.

        21.     As a direct and proximate result ofthe carelessness and negligence ofthe Defendant

 FCA, as described herein, Plaintiff has suffered permanent and severe personal injury and

 damages, including but not limited to:

                a. Past medical and rehabilitation costs

                b. Future medical and rehabilitation costs;

                c. Loss of earnings and impaired earning capacity;

                d. Loss of enjoyment of life;

                e. Pain and suffering; and

                f. Emotional distress.

                22.     Prior to the August 15, 2015 crash, Defendant FCA and its predecessor

 Chrysler entities either knew or should have known that the Takata airbag systems installed in the




                                                  5
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 10 of 13 PageID #: 100




  Defendant's Chrysler vehicles were defective and dangerous and ineffective to prevent the type of

  injuries suffered by this Plaintiff.

                  23.     The actions of Defendant FCA and its predecessor Chrysler entities, as

  described herein, evidence a complete indifference to or conscious disregard for the safety of

  others, including the Plaintiff, Erica Lea Camp, justifying the imposition of punitive damages

  against Defendant FCA in an amount sufficient to punish Defendant FCA for its wrongful conduct

  and to deter Defendant FCA and others similarly situated from future similar conduct.

          WHEREFORE, Plaintiff for Count I of her claim and cause of action herein prays for

  judgment against the Defendant FCA in such amount as will fairly and adequately compensate the

  Plaintiff for her injury and damages, in excess of the minimum jurisdictional limits of this court;

  for punitive damages, pre-judgment interest and costs and for such other and further relief as to

  the Court may seem just and proper in the premises.

                            COUNT II- STRICT PRODUCT LIABILTY

          Comes now the Plaintiff, Erica Lea Camp, by counsel, and for Count II of her claim and

  cause of action herein, states:

          24.     Plaintiff realleges and incorporates as if fully set forth herein, each and every

  allegation of paragraphs 1-12 and 14-21 above.

          25.     At all times herein, the Defendant FCA and its predecessor Chrysler entities were

  actively engaged in the business of designing, manufacturing, marketing, distributing and selling

  automobiles, including the 2012 Chrysler 200 in which the Plaintiff was riding on August 15,

  2015.




                                                   6
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 11 of 13 PageID #: 101




         26.     Defendant FCA and its predecessor Chrysler entities designed, manufactured,

  marketed, distributed and placed into the stream of commerce the subject 2012 Chrysler 200, in

  the normal course of Defendant's business.

         97.     At the time of the August 15, 2015 collision, the subject 2012 Chrysler 200 was

  being used in a manner reasonable anticipated and intended by Defendant FCA and its predecessor

  Chrysler entities.

         98.     Defendant FCA and its predecessor Chrysler entities knew that the 2012 Chrysler

  200 would be used by consumers, including Plaintiff Erica Lea Camp, without substantial change

  in the condition in which the vehicle was sold; would be used without inspection for defects; and

  represented that the vehicle could be safely used and would be fit for the ordinary purposes for

  which the vehicle was purchased.

         29.     At the time that the subject 2012 Chrysler 200 left the control of Defendant FCA

  and its predecessor Chrysler entities, and at the time of the August 15, 2015 collision, the subject

  2012 Chrysler 200 and in particular the Takata airbags installed therein were defective and

  unreasonably dangerous, in those respects herein described.

          30.    The Defendant FCA and its predecessor Chrysler entities knowingly, negligently

  and recklessly designed, manufactured, marketed, distributed, and placed into the stream of

  commerce the subject 2012 Chrysler 200, including the airbag systems installed therein, which

  were in a defective and unreasonably dangerous condition put to a reasonably anticipated use.

          31.     The defect and unreasonably dangerous conditions associated with the subject 2012

  Chrysler 200 existed when the subject vehicle left the control of the Defendant FCA and its

  predecessor Chrysler entities and persisted through the date of Plaintiff's injuries.




                                                   7
Case: 1:20-cv-00220-SNLJ Doc. #: 1-1 Filed: 10/15/20 Page: 12 of 13 PageID #: 102




         WHEREFORE, for Count II of its claim and cause of action herein, Plaintiff prays for

  Judgment against the Defendant FCA in such amount as will fairly and adequately compensate

  the Plaintiff for her injury and damages, in excess of the minimum jurisdictional limits of this

  court; for punitive damages, pre-judgment interest and costs; and for such other and further relief

  as to the Court may seem just and proper in the premises.




                                                       LAW OFFICES OF
                                                       MIC A.EL L. JACKSON,LC



                                                         ithael L. Jackson #32190.
                                                       028 N. Kingshighway, Suite 1
                                                        Cape Girardeau, Missouri 63701
                                                       (573)803-3176 Telephone
                                                       (573)803-3295 Facsimile
                                                        Email: mlj@mljacksonlaw.com
                                                        ATTORNEY FOR PLAINTIFF




                                                   8
10/8/2020   Case: 1:20-cv-00220-SNLJ Doc. #: Case.net:
                                              1-1 Filed:     10/15/20
                                                       20CG-CC00254 - DocketPage:
                                                                             Entries 13 of 13 PageID #: 103




                                                                                              Search for Cases by: Select Search Method...

  Judicial Links   |   eFiling   |    Help      |   Contact Us    |   Print                              GrantedPublicAccess     Logoff BAILEYSAMUEL

                                 20CG-CC00254 - ERICA L CAMP V FCS US LLC (E-CASE)


                                     This information is provided as a service and is not considered an official court record.

 Click here to eFile on Case                 Sort Date Entries:                                               Display Options:
                                                                Descending                                                       All Entries
 Click here to Respond to Selected Documents
                                                                                                Ascending


  09/18/2020           Corporation Served
                       Document ID - 20-SMCC-625; Served To - FCS US LLC; Server - ST LOUIS COUNTY SHERIFFS
                       OFFICE; Served Date - 15-SEP-20; Served Time - 00:00:00; Service Type - Sheriff Department;
                       Reason Description - Served; Service Text - SERVED TO LCW - B. LOVE, INTAKE SPECIALIST

  09/17/2020           Notice of Service
                       20-SMCC-625; Electronic Filing Certificate of Service.

  08/20/2020           Summons Issued-Circuit
                       Document ID: 20-SMCC-625, for FCS US LLC.
                       Case Review Scheduled
                          Scheduled For: 12/07/2020; 9:00 AM ; BENJAMIN FREDERICK LEWIS; Cape Girardeau
                       (Jackson)

  08/15/2020           Note to Clerk eFiling
                           Filed By: MICHAEL L JACKSON
                       Confidential Address Filed
                       Case Filing Information Sheet.
                         Filed By: MICHAEL L JACKSON
                         On Behalf Of: ERICA L CAMP

  08/14/2020           Filing Info Sheet eFiling
                           Filed By: MICHAEL L JACKSON
                       Pet Filed in Circuit Ct
                       Petition for Damages.
                          Filed By: MICHAEL L JACKSON
                          On Behalf Of: ERICA L CAMP
                       Judge Assigned
 Case.net Version 5.14.0.18                                           Return to Top of Page                                       Released 09/01/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                                           1/1
